Case 6:16-cr-60029-SOH Document 96                 Filed 02/05/21 Page 1 of 1 PageID #: 404




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

UNITED STATES OF AMERICA                                                               PLAINTIFF

v.                                    Case No. 6:16-cr-60029

KELSEY WILLIAMS                                                                      DEFENDANT

                                      AMENDED ORDER

       On January 25, 2021, this Court inadvertently ordered the case to be transferred to the

United States District Court for the Northern District of Alabama. (ECF No. 94). Upon further

consideration, the Court finds that the case should not be transferred. Instead, the Court will treat

Defendant’s Motion for Jail Credit (ECF No. 92) as a Habeas Corpus Petition under 28 U.S.C. §

2241. The clerk is directed to file the motion (ECF No. 92) as such and transfer that motion to the

United States District Court for the Northern District of Alabama.

       IT IS SO ORDERED, this 5th day of February, 2021.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
